[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-14426                  JANUARY 31, 2006
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                     D. C. Docket No. 05-00005-CR-4-RH

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                    versus

MATTHEW B. SHIVERS,

                                                       Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (January 31, 2006)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Matthew B. Shivers appeals his conviction for being a felon in possession of
a firearm, in violation of 18 U.S.C. §§ 922(g)(1). Relying on our decision in

United States v. Maxwell, 386 F.3d 1042 (11th Cir. 2004), cert. granted and

judgment vacated 126 S.Ct. 321, cert. denied, 126 S.Ct. 82, Shivers contends that

the indictment should have been dismissed on the ground that 18 U.S.C. § 922(g)

is an unconstitutional exercise of Congress’ commerce power.

      Our decision in Maxwell is inapposite since the Supreme Court has vacated

it and remanded the case for further consideration in light of its holding in

Gonzales v. Raich, 545 U.S. __, 125 S.Ct. 2195, 162 L.Ed.2d 1 (2005). Moreover,

both before and since our decision in Maxwell, we have held repeatedly that 18

U.S.C. § 922(g) is constitutional. See e.g. United States v. McAllister, 77 F.3d

387, 390 (11th Cir. 1996) (holding that 18 U.S.C. § 922(g) is constitutional

because the firearm in question had once traveled in interstate commerce); United

States v. Wright, 392 F.3d 1269, 1280 (11th Cir. 2004), cert. denied, 125 S.Ct.

1751 (2005). Shivers’s conviction is therefore due to be affirmed.

      AFFIRMED.




                                           2